DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-238840.  ‘840 discloses a head part for attachment to a cleaning member (16), handle part (12) and further wherein the head part is comprised of an top surface part (14) and a bottom surface part (15) that are removably coupled to each other (see abstract).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-147958.  ‘958 discloses a head member to which a cleaning member (6) is attached, handle member (3) and further wherein the head member comprises a top surface part (5) and a bottom surface part (20) (see para 0014 of machine translation).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,398,231.  ‘231 discloses handle (105), cleaning member (200) and head member comprising a top member (110) and a bottom member (10).
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-224896.  ‘896 discloses a handle (16), head portion for attaching a cleaning member (18) and a head member comprised of a top member (12) and a bottom member (20) detachably coupled (para 0037 or machine translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840.  The actual mass of the bottom part (20) of ‘840 would amount to an obvious choice of design to one having ordinary skill in the art.  
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 in view of Yang (US PUB 2008/0098549).  Providing an extending or sectional handle in a (floor) cleaning device is so well known as to be pretty much obvious over ‘840 alone.  Yang was applied as it does teach that a handle in a device of the type of ‘840 is known to be extendable (para 0013).  One of ordinary skill would deem it obvious to provide such a handle to ‘840 to adjust the \handle length to the .
Claim 7,10,11,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 in view of Schultz (USP 1,139,809).  Modifying the weight or center of gravity of a cleaning tool, such as by adding a weight (20) to a handle (8) thereof (which would locate the center of gravity closer to the head) is known in the art and it taught by Schultz.  One of ordinary skill would deem it obvious to provide such to ‘840 for much the same reason described in ‘809.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 and Yang (US PUB 2008/0098549) as applied to claims 7 and 9 above, and further in view of Schultz (USP 1,139,809).  See the above comments regarding both changing the weight of the handle and providing a telescoping handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723